Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2016

                                      No. 04-16-00611-CV

                                   Sandra Campos VIDALES,
                                           Appellant

                                                 v.

                                      Raymond CAMPOS,
                                          Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV04500
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        The court reporter has filed a notice stating appellant has not paid or made arrangements
to pay for the preparation of the reporter’s record and that appellant is not entitled to the record
without paying the fee.

        We order appellant Sandra Campos Vidales to provide written proof to this court by
October 21, 2016 that either (1) the reporter’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the reporter’s fee; or (2) appellant is entitled to the reporter’s
record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails
to file such proof within the time provided, appellant’s brief will be due November 10, 2016,
and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court